Citation Nr: 0402456	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  99-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
1999 for a total evaluation for hearing loss.

2.  Entitlement to an effective date earlier than October 6, 
1998 for a grant of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
April 1946 and from March 1951 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
veteran subsequently perfected this appeal.

A RO hearing was held in February 2000.  A hearing before the 
undersigned sitting at the RO was held in May 2000.  
Transcripts of these hearings have been associated with the 
claims folder.

The Board remanded this case in July 2000 and May 2003 for 
additional development.  The case has since returned to the 
Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  In June 1986, the RO assigned a 20 percent evaluation for 
bilateral hearing loss, effective May 29, 1985.  The veteran 
did not appeal this decision.

3.  An informal claim for an increased evaluation for 
bilateral hearing loss was received on September 7, 1993; 
clinical data received subsequent to the claim, including 
findings on a December 1994 VA examination, resulted in an 
award of a 50 percent evaluation for bilateral hearing loss 
from September 7, 1993.  

4.  The criteria for a rating greater than 50 percent for 
bilateral hearing loss were not exhibited prior to the 
January 22, 1999 VA examination.  

5.  A formal claim for TDIU was received on January 13, 1998.  

6.  The veteran met the schedular criteria for TDIU in the 1-
year preceding the receipt of his claim; however, it was not 
factually ascertainable that he was unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities prior to October 6, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent prior 
to January 22, 1999 for bilateral hearing loss are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003); 
38 C.F.R. § 4.87, Diagnostic Codes 6100-6110 (1998).

2.  The criteria for an effective date earlier than October 
6, 1998 for TDIU are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The November 1999 statement of the case (SOC), the February 
2000 rating decision and supplemental statement of the case 
(SSOC), the August 2001 SSOC, and the July 2003 SSOC, 
collectively notified the veteran of the laws and regulations 
pertinent to his claims.  These documents also advised him of 
the evidence of record and of the reasons and bases for 
denial.  

In November 2000, the RO requested that the veteran provide 
the exact date and all evidence relating to when he stopped 
working.  On September 20, 2002, the Board sent the veteran a 
letter advising him of the enactment of the VCAA.  The letter 
notified the veteran of evidence and information he was 
responsible for providing and of the evidence that VA would 
attempt to obtain.  The veteran was advised that he had 30 
days to respond with the requested information.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), where it 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).

In May 2003, the Board remanded this case for further 
compliance with the VCAA.  In June 2003, the RO sent the 
veteran a letter specifically advising him of the evidence 
necessary to establish his claims of entitlement to an 
earlier effective date for a total evaluation for hearing 
loss and for TDIU.  He was advised of the evidence of record.  
He was further advised of the evidence VA is responsible for 
obtaining and that VA would make reasonable efforts to get 
relevant records not held by a federal agency.  

The veteran has submitted various documents related to his 
employment and earnings.  The RO has obtained relevant VA 
treatment records.  The veteran was provided VA audiology 
examinations in October 1993, December 1994, December 1996, 
and January 1999.  As this case involves the assignment of 
effective dates, a current examination would be of no 
probative value.  In June 2003, the veteran's representative 
submitted a statement indicating that the veteran has nothing 
more to add to his claim and asking that the Board move 
forward with this appeal.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he is entitled to an earlier 
effective date for a total schedular evaluation for service-
connected bilateral hearing loss and for TDIU.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2003).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2003).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2003).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Earlier effective date for a 100 percent evaluation for 
bilateral hearing loss

The veteran was originally granted service connection for 
bilateral hearing loss in June 1986 and assigned a 20 percent 
evaluation effective May 29, 1985.  The veteran did not 
appeal this decision and it is final.  See 38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

In March 1994, the 20 percent evaluation was continued and 
the veteran perfected an appeal of this decision.  In 
February 1995, the evaluation was increased to 50 percent 
effective September 7, 1993.  In May 1999, the veteran was 
granted a total schedular (100 percent) evaluation for 
bilateral hearing loss, effective January 22, 1999.  The 
veteran disagreed with the assigned effective date and 
subsequently perfected this appeal.

The Board must look at all the medical evidence and 
communications from the veteran subsequent to the final June 
1986 rating action in order to determine when an informal 
claim for increase was filed.  On September 7, 1993, VA 
received a statement in support of claim wherein the veteran 
indicated that he wished to reopen his VA claim for an 
increased evaluation for his bilateral hearing loss.  He 
reported that both ears had worsened and he was wearing 
hearing aids.  On review of the claims folder, there is 
nothing that could be construed as an informal claim for 
increase in service-connected bilateral hearing loss 
subsequent to the final 1986 rating action and prior to the 
veteran's statement received September 7, 1993.  Thus, the 
Board finds September 7, 1993 to be the date of claim for an 
increased evaluation.  

The severity of the veteran's bilateral hearing impairment is 
ascertained pursuant to VA's rating schedule.  The assignment 
of a disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Effective June 10, 1999, the criteria for evaluating hearing 
impairment were changed.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  If the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date 
of that change.  

The Board notes that as the differences between the former 
criteria and the revised criteria for evaluating hearing 
impairment are relatively minor, the veteran would not be 
prejudiced by applying the new regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change (June 10, 1999).  

Under both the former and the revised criteria, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2003). Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2003).  

In order to determine whether the veteran is entitled to an 
earlier effective date for a total schedular evaluation for 
bilateral hearing loss, the Board must consider whether the 
criteria for a 100 percent evaluation were met prior to 
January 22, 1999.  Under the criteria in effect at that time, 
a 100 percent evaluation required level XI hearing 
bilaterally.  See 38 C.F.R. § 4.87, Diagnostic Code 6110 
(1998).

On VA audiology examination in October 1993, the veteran's 
puretone threshold average, in decibels, was 84+ in the right 
ear and 76 in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
76 percent in the left ear.  Under the rating criteria in 
effect prior to June 10, 1999, the veteran had level V 
hearing bilaterally (Table VI), warranting no more than a 20 
percent evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 
6102 (1998).

On VA audiology examination in December 1994, the veteran's 
puretone threshold average, in decibels, was 89+ in the right 
ear and 88+ in the left ear.  Speech audiometry revealed 
speech recognition ability of 48 percent in the right ear and 
60 percent in the left ear.  Under the rating criteria in 
effect prior to June 10, 1999, the veteran had level IX 
hearing in his right ear and level VIII hearing in his left 
ear (Table VI), warranting no more than a 50 percent 
evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6105 
(1998).

On VA audiology examination dated December 26, 1996, the 
veteran's puretone threshold average, in decibels, was 88 in 
the right ear and 76 in the left ear.  Speech audiometry 
revealed speech recognition ability of 58 percent in the 
right ear and 60 percent in the left ear.  Under the rating 
criteria in effect prior to June 10, 1999, the veteran had 
level VIII hearing in his right ear and level VII hearing in 
his left ear (Table VI), warranting no more than a 40 percent 
evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6104 
(1998).

The claims folder also contains VA outpatient audiological 
evaluations dated December 5, 1995, December 2, 1996, 
November 25, 1997, and June 2, 1998.  Puretone thresholds 
were not provided for all the relevant frequencies and the 
Board is unable to calculate the requisite puretone threshold 
average.  Additionally, it is unclear whether the Maryland 
CNC was used to determine speech recognition ability.  
Consequently, these examinations are inadequate for rating 
purposes.  Notwithstanding, a June 1998 audiology note 
indicates that there were no significant changes from the 
1994 to 1998 evaluations.

On VA audiology examination on January 22, 1999, the 
veteran's puretone threshold average, in decibels, was 93 in 
the right ear and 81 in the left ear.  Speech audiometry 
revealed speech recognition ability of 24 percent in the 
right ear and 28 percent in the left ear.  Under the rating 
criteria in effect prior to June 10, 1999, the veteran has 
level XI hearing bilaterally (Table VI), warranting a 100 
percent evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 
6110 (1998).

The Board acknowledges that the veteran exhibited an 
exceptional pattern of hearing impairment bilaterally 
pursuant to 38 C.F.R. § 4.86 (2003) on the above-referenced 
VA compensation and pension examinations.  However, as 
previously discussed, the amended rating criteria are not 
applicable prior to June 10, 1999, the effective date of 
revision.  

The veteran's claim for increased evaluation was pending 
since September 7, 1993, but as illustrated by the foregoing, 
the increase in his hearing impairment to a rating greater 
than 50 percent was not factually ascertainable until the 
January 22, 1999 VA examination.  Therefore, an effective 
date earlier than January 22, 1999 for a total evaluation for 
bilateral hearing loss is not warranted.

Earlier effective date for TDIU

In February 2000, the RO granted TDIU for the period from 
October 6, 1998 to January 21, 1999.  In determining 
entitlement to an earlier effective date, the Board must 
first consider when the veteran filed his claim for TDIU.  In 
this regard, the Board notes that where a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating, and additionally submits evidence of 
unemployability, the VA must consider entitlement to TDIU 
benefits.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

The Board acknowledges that the veteran had a pending claim 
for an increased evaluation for bilateral hearing loss since 
September 1993.  The veteran did not submit evidence of 
unemployability at that time and as such, the Board declines 
to infer a claim for TDIU.  On January 13, 1998, the RO 
received a formal claim for TDIU.  On review of the record, 
the Board does not find any correspondence, etc., that could 
be construed as an informal claim for TDIU prior to January 
13, 1998.

Having determined that January 13, 1998, is the date of claim 
for purposes of assigning an effective date, the Board must 
now look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  In 
making this determination, the Board will consider evidence 
beginning January 13, 1997, which is 1-year prior to the date 
of claim and the earliest possible effective date under the 
circumstances of this case.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2003).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran has had a combined 60 percent evaluation from 
September 7, 1993 (bilateral hearing loss with tinnitus, 50 
percent; chronic otitis media, 10 percent; and malaria, 
scabies, cystitis, hematuria, postoperative residuals of 
appendectomy, and residuals of a right third knuckle injury, 
each evaluated as 0 percent disabling).  Assuming that the 
veteran's hearing loss and chronic otitis media result from a 
common etiology, see 38 C.F.R. § 4.16(a)(2) (2003) 
(disabilities resulting from a common etiology will be 
considered as one disability), the schedular criteria for 
TDIU are met.  In addition to the schedular requirements, a 
grant of TDIU requires that the veteran's service-connected 
disabilities preclude substantially gainful employment.  

Medical evidence subsequent to January 1997 indicates that 
the veteran has sensorineural hearing loss bilaterally and 
that he needs to wear hearing aids.  He frequently has 
problems wearing both hearing aids due to frequent ear 
infections and drainage.  

In his January 1998 claim for TDIU, the veteran reported that 
he was self-employed and was working part time.  He reported 
that his disability affected his full time employment in 1992 
and that he last worked full time in 1992.  He reported that 
his business was not doing well because he was unable to hear 
his customers on the phone.  In October 1998, the veteran 
submitted a statement in support of claim wherein he 
indicated that when he filed his claim for unemployability, 
he was working part time but that he was currently not 
working at all.  On VA examination in January 1999, the 
veteran reported that he closed his business in June 1998 
because he could not hear on the phone.  In May 2000, the 
veteran testified that he quit working in June 1998.  The 
veteran also submitted tax returns covering the relevant time 
period; however, these documents do not evidence when the 
veteran quit working or that he was unable to work as a 
result of his service-connected disabilities.   

The Board acknowledges that given the severity of the 
veteran's hearing impairment, he had difficulties 
communicating and that this interfered with his ability to 
run his own business.  The claims folder, however, does not 
appear to contain any medical opinion that the veteran was 
precluded from all forms of substantially gainful employment 
due to his service-connected disabilities.  Rather, the grant 
of TDIU appears to have been based on the veteran's 
statements that he was no longer working and had to give up 
his business because of his hearing impairment.  The record 
simply contains no evidence that the veteran was unemployable 
due to his service-connected disabilities prior to October 6, 
1998.  Accordingly, an effective date earlier than October 6, 
1998 for the grant of TDIU is not warranted.

As the preponderance of the evidence is against the veteran's 
claims of entitlement to an earlier effective date for a 
total schedular evaluation for bilateral hearing loss, and 
for TDIU, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than January 22, 
1999, for a total schedular evaluation for bilateral hearing 
loss is denied.  

Entitlement to an effective date earlier than October 6, 1998 
for a grant of TDIU is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



